DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.
Applicant Argues:
The Applicant respectfully disagrees with the statement in the Office Action on page 7, the last 2 lines, that the agitator 38 of Wid is a “ramp.”

In contrast to the disclosure of Wid, claim 1 of the present application recites an ammunition storage compartment in which an internal ramp is used to support the ammunition in the compartment when it is loaded, and to guide and position ammunition to be dispensed. There is no potentially unsafe agitation of the ammunition before it is dispensed. Instead, the ammunition is maintained in an orderly row on the ramp. More specifically, the ammunition rolls along the ramp from the container inlet to the outlet.

Shiell is directed to a multiple magazine self dispensing container, not shotgun shells. Shotgun shells may be contained within the magazines but that is not what the Shiell reference is directed towards. The structure of the Shiell device is intended to facilitate rapid reloading. The Office Action cites Shiell as disclosing a water resistant structure. While Shiell discloses a water resistant outlet, Shiell does not make up for the deficiencies of Wid in connection with the ramp recited in claim 1 of the present application. Thus, claims 1-5, 7, 9, 14-16 and 18-20 are patentable over the combination of Wid and Shiell.


Examiner’s Response:Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Wid discloses a ramp which is capable of supporting product using a sloped or inclined plane.

Applicant Argues:
Dependent claim 12 is even further distinguished from the cited combination of references. Claim 12 provides that the discharge door has a “water resistant gasket formed around its perimeter.” Shiell has a seal around the inlet door, which has two mating surfaces, “waterproofing seals engaged together” (para. 79), not a single gasket. 

Examiner’s Response:
Shiell teaches a gasket around a perimeter of a discharge door (see paragraph [0104]).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).    
Applicant Argues:
Seidl is not logically combined with Wid and Shiell. Seidl is directed to a nonportable beverage can dispenser, not to a portable waterproof ammunition dispenser. One having ordinary skill in the art of hunting would not turn to a nonwaterproof, stationary beverage can dispenser in order to design an ammunition container to be carried in the woods. The size and function of the items contained in the Seidl device is completely different from the size and function of the items contained in the device of the present invention and the Wid device.

Even if Seidl could logically be combined with Wid and Shiell, this combination would not render obvious the claims of the present application. Seidl does not disclose a gasket on the door for dispensing cans from a cooler. Thus, the combination of Wid, Shiell and Seidl does not render obvious claims 6, 8 and 17 of the present application.

Examiner’s Response:
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Seidl is both within the applicant’s field of endeavor of dispensing for cylindrical articles and pertinent to the problem which applicant is concerned which is how to dispensed cylindrical articles form a container individually.  One of ordinary skill in the art when looking for ways to efficiently dispense cylindrical articles from a container would see Seidl as a possible choice as it allows for an alternative controlled dispensing of a cylindrical type article.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault,  164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Examiner further notes that a gasket is not required by the claims as suggested by Applicant.

Applicant Argues:
Claims 10 and 11 - The Wid and Shiell references are deficient for the reasons noted above. Lowenthal is directed to a pet food dispenser and is not logically combined with Wid and Shiell. One having ordinary skill in the art of hunting equipment would not turn to the pet food art in order to make a waterproof container.

Even if Lowenthal could logically be combined with Wid the Shiell, this combination does not render obvious the claims of the present application. Similar to Wid, the items contained in Lowenthal are dumped into the container. There is no ramp to provide for orderly flow inside the container. Also, Lowenthal does not describe an orientation methodology for the pet food and is simply a hopper to receive and dispense non-oriented material. Thus, claims 10 and 11 are patenable over the cited combination of references. Reconsideration is requested.
Examiner’s Response:
Examiner notes that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Lowenthal is both within the applicant’s field of endeavor of waterproofing a dispenser and pertinent to the problem which applicant is concerned which is how to water proof a container while protecting the contents within.  One of ordinary skill in the art when looking for ways to efficiently waterproof articles within a container would see Lowenthal as a possible alternative choice for waterproofing a dispensing housing door.

Applicant Argues:
The Examiner has used impermissible hindsight reconstruction to create an argument of obviousness based on the applicant’s own teachings. KSR Int’l Co. v. Teleflex Inc., 127 

Examiner’s Response:
In response to applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

For the reasons stated above, the claims stand rejected.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carl Mark Wid (US 2014/0158705 – hereinafter Wid) in view of Aaron C. Shiell (US 2013/0206787 – hereinafter Shiell).
Re Claims 1, 3-5, 7, and 9:
Wid discloses an ammunition storage compartment (12) having a water resistant outer surface (see paragraph [0021]), a first opening (at lid 14) configured to receive a plurality of gun powder-containing ammunition (shells) into the ammunition storage compartment (12) (see paragraph [0014]); and an internal ramp (38) supporting the plurality of gun powder-containing ammunition (shells) (see Figs. 2 and 5); and a second opening (36) through which the gun powder-containing ammunition (shells) can be dispensed (see paragraph [0019]), the first opening being covered by a water resistant, movable first closure (14 – loading door) (see Figs. 1-5), but fails to teach the second opening being covered by water resistant, movable second closure.



Further Re Claim 2:
Wid discloses wherein the ammunition storage compartment (12) comprises a dispensing mechanism (16) configured to control dispensing of the gun powder-containing ammunition through the second opening (52) (see Fig. 2).

Re Claims 14-16:
Wid discloses a container for storing and dispensing ammunition, comprising an ammunition storage compartment (12) having a water resistant outer surface (see paragraph [0021]), a first opening (at lid 14) configured to receive gun powder-containing ammunition into the ammunition storage compartment, a second opening (36) through which the gun powder-containing ammunition can be dispensed, the first opening ( at lid 14) being covered by a water resistant, movable first closure (14), the container having an internal ramp (38) supporting the plurality of gun powder-containing ammunition (shells) (see Figs. 2 and 5); and a mounting device (28) configured to 

Shiell teaches a second opening (17) being covered by water resistant, movable second closure (13) (see paragraphs [0050 and 0092]) (see Figs. 1-21).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Wid with that of Shiell to provide additional protection against environmental conditions including water for protecting the contents of a container within.

Re Claims 18-20:
WId discloses obtaining a container comprising an ammunition storage compartment (12) having a water resistant outer surface, a first opening (at lid 14) configured to receive gun powder-containing ammunition into the ammunition storage compartment (12), a second opening (36) through which the gun powder-containing ammunition can be dispensed, the first opening (at lid 14) being covered by a water resistant, movable first closure (14), opening the first opening (at lid 14), loading the gun powder-containing ammunition through the first opening onto an internal ramp (38) in the container (see Figs. 2 and 5), and closing the first opening (see Figs. 1-5)., but fails to teach the second opening being covered by water resistant, movable second closure.

Shiell teaches a second opening (17) being covered by water resistant, movable second closure (13) (see paragraphs [0050 and 0092]) (see Figs. 1-21).  Therefore, it would .



Claims 6, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wid in view of Shiell and further in view of Richard Seidl (US 6,862,896 – hereinafter Seidl).
Re Claims 6, 8, and 17:
Wid in view of Shiell discloses the device of claim 1, but fails to teach wherein the dispensing mechanism controls the pivotal position of a shell stop release allowing for the dispensing of ammunition through the discharge door.

Seidl teaches wherein a dispensing mechanism (76 – including handle and latch) controls the pivotal position of a stop release (68) allowing for the dispensing of (products) through a discharge door (see Figs. 5 and 6).  Re Claim 8: Seidl teaches wherein a discharge door has an inner surface (78) with a (product) stop formed thereon (see Figs. 5 and 6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Wid in view of Shiell with that of Seidl to provide an alternative .

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wid in view of Shiell and further in view of Darlene Lowenthal (US 2017/0055492 – hereinafter Lowenthal).
Re Claims 10 and 11:
Wid in view of Shiell discloses the device of claim 9, but fails to teach wherein the loading door has a water resistant gasket formed around its perimeter.

Lowenthal further in view teaches wherein a loading door (60) has a water resistant gasket (81) formed around its perimeter (see Fig. 1).  Re Claim 11: Lowenthal teaches wherein a first opening has a water resistant gasket (80) formed around its perimeter (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Wid in view of Shiell with that of Lowenthal to provide additional increased means for protecting the inner contents of a container against environmental conditions.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wid in view of Shiell and Seidl and further in view of Lowenthal.
Re Claim 12:
Wid in view of Shiell and Seidl discloses the device of claim 6 and the dispensing mechanism is configured to dispense the ammunition one shell at a time through the 

Shiell teaches the discharge door has a water resistant gasket (near 84) (see Fig. 17) formed around its perimeter (see Figs. 1-21).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Wid with that of Shiell to provide additional protection against environmental conditions including water for protecting the contents of a container within.

Lowenthal further in view teaches a first closure comprises a loading door (60) with a water-resistant gasket (81) formed around its perimeter (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Wid in view of Shiell and Seidl with that of Lowenthal to provide additional increased means for protecting the inner contents of a container against environmental conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        
/K.L.R/Examiner, Art Unit 3651